EXHIBIT 1 JOINT FILING AGREEMENT This will confirm the agreement by and among all the undersigned that the Schedule 13G filed on or about this date and any amendments thereto with respect to the beneficial ownership by the undersigned of shares ofcommon stock, no par value, of Orion Energy Systems, Inc. is being filed on behalf of each of the undersigned in accordance with Rule 13d-1(k)(1).This agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated:February 14, 2011 GE CAPITAL EQUITY INVESTMENTS, INC. By: /s/Frank Ertl Name: Frank Ertl Title: Managing Director, Chief Financial Officer, and Treasurer GENERAL ELECTRIC CAPITAL CORPORATION By: /s/Barbara A. Lane Name: Barbara A. Lane Title: Attorney-in-Fact GENERAL ELECTRIC CAPITAL SERVICES, INC. By: /s/Barbara A. Lane Name: Barbara A. Lane Title: Attorney-in-Fact GENERAL ELECTRIC COMPANY By: /s/Barbara A. Lane Name: Barbara A. Lane Title: Attorney-in-Fact
